IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GEERLING FLORIST, INC.,                     :   No. 135 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
BOARD OF SUPERVISORS OF                     :
WARRINGTON TOWNSHIP,                        :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.